ON MOTION
ORDER
PER CURIAM.
Sparton Corporation moves for an extension of time to file its opening brief. The United States opposes and moves to dismiss this appeal. Sparton replies. Sparton separately moves to file its brief out of time and for leave to file a brief not to exceed 19,000 words. The United States moves for leave to file a response out of time. Sparton replies.
Sparton’s opening brief was originally due on December 28, 2009. This court granted Sparton eight extensions of time to file its brief. In granting the eighth extension, until June 11, 2010, this court informed Sparton that further extensions were prohibited. Because Sparton failed to comply with the court’s order requiring that its opening brief be filed no later than June 11, 2010, and prohibiting further extensions of time, we dismiss this appeal.
It Is Ordered That:
(1) The United States’ motions are granted.
(2) Sparton’s motions are denied.
(3) Each side shall bear its own costs.